TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00535-CV



           Byron C. Cook, Chairman of the House Committee on State Affairs,
in his Official Capacity as State Representative; David Sauceda, Sergeant-at-Arms for the
     Texas House of Representatives; and Steve McCraw, in his Official Capacity as
               Director of the Texas Department of Public Safety, Appellants

                                                v.

                                    Amy Hedtke, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-17-003034, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants Byron C. Cook, Chairman of the House Committee on State Affairs, in

his Official Capacity as State Representative; David Sauceda, Sergeant-at-Arms for the Texas House

of Representatives; and Steve McCraw, in his Official Capacity as Director of the Texas Department

of Public Safety have informed this Court that they no longer wish to pursue this appeal and have

filed an unopposed motion to dismiss it. Appellants’ counsel states that he has conferred with

counsel for appellee, Amy Hedtke, who is unopposed to this motion. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Jeff Rose, Chief Justice
Before Chief Justice Rose, Justices Pemberton and Goodwin

Dismissed on Appellants’ Motion

Filed: October 27, 2017




                                             2